Per Guriam.
Suit by appellee against the appellant, for violation of an ordinance of the said town.
The suit was instituted before a justice of the peace. The demand was for $10, and that the nuisance complained of be abated, &c. Judgment by default for $10. Upon appeal, by defendant, there was a verdict and judgment for $10, and that the nuisance be abated.
The first point made in the brief of appellee, and also on a motion to dismiss the appeal, is, that there was no appeal to this Court, because of the amount demanded and recovered. *448The judgment was not confined to the sum recovered. The point is not available in this case.
M. Wilson, for appellant.
Morton and JBurchenal, for appellee.
The proceeding was instituted under an ordinance declaring the sale, &c. of intoxicating liquors to be a nuisance.
The judgment was for the amount fixed by 'the ordinance for a violation thereof, and that the nuisance be abated.
It is insisted that the ordinance is invalid. 6 Ind. 501; 11 id. 556.
The judgment is reversed, with costs. Cause remanded, &c.